Citation Nr: 1004422	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION


The Veteran had active service from July 1964 to September 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending petition to reopen his previously denied claim of 
entitlement to service connection for asbestosis.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Veteran's claim of entitlement to service connection for 
asbestosis was initially denied by the RO in an August 2002 
rating decision.  No appeal was taken from that 
determination, and it is final.  See 38 U.S.C.A. § 7105 
(West 2002).  Since the time of the August 2002 rating 
decision, the Veteran has submitted additional evidence in 
an attempt to reopen his claim.  The RO, in the 
aforementioned September 2004 rating decision, found such 
evidence neither new nor material, and the current appeal 
ensued.

The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, the initial question before 
the Board remains whether new and material evidence has been 
presented to reopen the claim.

In this regard, the Board notes that the RO last issued a 
supplemental statement of the case in July 2008.  
Nevertheless, the Veteran submitted additional written 
statements in March 2009 and May 2009, and that the RO 
obtained additional VA treatment records in April 2009.  
However, the Veteran did not waive his right to have this 
additional evidence initially considered by the RO (AMC).  
To the contrary, in January 2010, the Veteran specifically 
requested that such evidence be considered by the RO.  
Therefore, the RO (AMC) must first consider this additional 
evidence and issue another supplemental statement of the 
case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence 
submitted by the appellant or his representative must be 
referred to the agency of original jurisdiction for initial 
review, unless this procedural right is waived by the 
appellant or his representative, or unless the Board 
determines the benefit sought can be allowed on appeal 
without such a referral).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's 
petition to reopen his previously denied 
claim of entitlement to service connection 
for asbestosis, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case (in July 
2008), including evidence obtained as a 
result of this remand.  If the claim on 
appeal remains denied, the appellant and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


